Citation Nr: 0502367	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-07 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to lumbosacral strain with degenerative disc 
disease (DDD), L4-5, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
20 percent rating for lumbosacral strain with degenerative 
disc disease (DDD) to 40 percent, effective December 4, 2000.  
The veteran disagreed with the rating increase, and filed a 
notice of disagreement (NOD) in July 2001.  A statement of 
the case (SOC) was issued in March 2002.  A substantive 
appeal (VA Form 9) was received in June 2002.  The United 
States Court of Appeals for Veterans Claims (Court) indicated 
that a claimant will generally be presumed to be seeking the 
maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1992).  Therefore, the claim for a an 
increased rating for lumbosacral strain DDD, is still in 
appellate status.  

By rating decision of March 2003, a total disability rating 
based upon individual unemployability (TDIU) was denied.  A 
NOD was received in April 2003.  The SOC was issued in 
October 2003.  In March 2004, the RO noted that the veteran's 
VA Form 9 had not been received on the issue of entitlement 
to a TDIU.  He was given 60 days to submit his substantive 
appeal.  It was received later that month.  

This case is now ready for appellate review.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran does not have pronounced impairment due to 
intervertebral disc syndrome.  

3.  The veteran has no more than severe limitation of motion 
of the lumbar spine, and he does not have ankylosis of the 
thoracolumbar spine.  

4.  The veteran has not had incapacitating episodes of his 
discogenic disability having a total duration of at least six 
weeks during the past 12 months.  

5.  The veteran has a high school education.  

6.  The veteran's service-connected disabilities are 
lumbosacral strain with DDD, evaluated as 40 percent 
disabling; residuals, fracture of the left thumb, evaluated 
as 10 percent disabling; and residuals, right knee injury 
with patellofemoral syndrome, evaluated as noncompensable.  
He has a combined schedular evaluation of 50 percent.  

7.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
lumbosacral strain DDD have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001, 2002), and 
Diagnostic Codes 5237, 5243 (2004).  

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a)(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statements of the case and 
supplemental statements of the case adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for an increased schedular rating and TDIU.  
Furthermore, the RO sent letters to the veteran in 
March 2001, June 2002, and August 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claim.  The letters also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the increased schedular rating and TDIU.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The veteran received VCAA notice prior to 
initial adjudication of both the increased rating and TDIU 
claims.  The veteran was also provided an opportunity to 
testify at a hearing, which he did in August 2002, before the 
RO.  He was also given the opportunity to testify at a Travel 
Board hearing for which he was scheduled.  He cancelled the 
hearing.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's VA outpatient 
treatment records, and he underwent additional VA examination 
in connection with the claim.  The veteran has not identified 
any additional evidence pertinent to his claim not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Increased Rating

In a rating decision of January 1996, the RO granted service 
connection for lumbosacral strain, and assigned a 10 percent 
rating, effective February 1999.  In July 1999, the rating 
was increased from 10 percent to 20 percent, effective 
February 1999.  In June 2001, the lumbosacral strain was 
recharacterized as lumbosacral strain with DDD, and increased 
from 20 percent to 40 percent, effective December 2000.  This 
rating remains in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.  

The veteran's back disability has been evaluated based on the 
symptoms affecting his lumbar spine.  His condition began in 
service when he injured his back lifting weights.  X-rays 
were within normal limits.  CT scan showed a moderate 
osteophyte at the superior/posterior aspect of the S1 
vertebral body with associated posterior bulging of the disc 
centrally with this appearing to mildly impinge on the thecal 
sac.  He had ongoing physical therapy for the condition.  

The veteran was seen on an outpatient treatment basis by VA 
from January 2001 to February 2001.  In January 2001, he 
complained of chronic low back pain, that occasionally 
radiated into both legs, right leg more than left.  The pain 
ran posterio-laterally to the mid thigh.  Physical therapy in 
the past made it worse so he stopped.  He was provided pain 
medication and told to increase use of a TENS unit.  In 
April 2001, the veteran underwent a VA x-ray examination and 
MRI.  The x-ray revealed a mild disc bulging at L4-5.  The 
MRI demonstrated a central and left paracentral disc 
herniation deviating the left S1 root.  

The veteran underwent a VA examination in May 2001.  He 
indicated that he had onset of lumbosacral spine pain in 
1993.  He related that he was having pain every day in the 
mid low back and into the right buttock.  He described the 
pain as hot, dull, throbbing, stiff, pinching kind of pain.  
He indicated that the pain always went down the right buttock 
and down the posterior right leg to the ankle.  It was 
associated with tingling in the sole of the foot.  Physical 
therapy was said to aggravate the pain.  He related that he 
was unable to bend, squat, stoop, or sit for more than a few 
minutes.  He was unable to stand for more than 30 minutes 
without pain.  The amount of walking that he was able to do 
was variable depending on the time of day and the individual 
day.  Physical examination revealed flattening of the lumbar 
curvatures.  He had tenderness in the lower lumbar area and 
sciatic notch regions, right greater than the left.  He had 
left and right bending of 0 to 25 degrees, extension of 0 to 
20 degrees, and flexion of 40 degrees, with pain expressed at 
the extremes of all four ranges of motion.  The pertinent 
diagnostic impression was L4-5 and L5-S1 vertebral disc 
bulging and herniation with involvement of the bilateral 
nerve root at both levels with radicular symptoms consistent 
therewith.  

The veteran was seen on a few occasions at Loris Health Care 
system between May 2001 and October 2001.  He complained of 
low back pain.  On occasion, he had painful urination and 
flank pain.  

VA outpatient treatment records from July 2001 to 
January 2002 were reviewed in connection with this claim.  
The veteran was seen complaining of severe back muscle spasm.  
In August 2001, the veteran called the clinic and indicated 
that he had sneezed and had a sharp pain in the left side of 
the back that would not go away.  He was instructed to go to 
the emergency room or urgent care if pain became unbearable.  
Otherwise, he should wait and be seen at his appointment in 
September 2001 in the neurology clinic.  In September 2001, 
he was seen in the neurology clinic.  He complained of 
fatigue and confusion.  No comments related to his back were 
made.  In October 2001, the veteran indicated that he again 
twisted his back and had low back pain.  He was seen by the 
chiropractor twice.  He described the pain as 7/10.  

The veteran underwent a VA examination in July 2002.  The 
veteran made complaints of radiating pain in the back.  He 
related that there was an increasing degree of low back pain 
with radiation down his left leg.  He related that the pain 
was persistent every day, indicating that the pain never 
really went away.  Physical examination revealed that the 
veteran walked with a limp and slowly and frequently groaned.  
Lumbar range of motion was almost 0 in degrees as measured.  
The veteran was unwilling to attempt any forward or backward 
bending due to reported pain.  Lateral bending was 
accomplished to 15 degrees in each direction.  He complained 
of a significant increase in his pain during a truncal 
rotation maneuver, as well as with axial loading.  
Significantly, however, both of the findings were non-
physiologic and suspicious of symptom exaggeration.  

Deep tendon reflexes were present and normal and equal at 
both knees and ankles.  Right toe, ankle, and knee strength 
were judged as normal while he was unwilling to demonstrate 
any strength with the left leg due to complaints of pain.  
Straight leg testing maneuver done in the sitting position 
was totally negative on both sides with complaint of mild hip 
pain on full extension of the left knee with the hip in 
almost 90 degrees flexion.  The same maneuver in a supine 
position produced complaints of severe pain on attempts to 
raise the right straight leg above 15 degrees and complaints 
of severe pain on the left side with attempts to lift the 
left leg above 5 degrees.  These latter findings were 
inconsistent with his ability to do straight leg maneuver in 
the sitting position and again suggested some degree of 
symptom exaggeration.  The pertinent diagnosis was herniated 
L5-S1 lumbar disc with nerve root impingement, mild disc 
bulging at L4-5.  

The veteran gave an additional note of history indicating 
that he was to have surgical repair of his lumbar spine 
defects in September 2002.  It was noted that a MRI showed 
one significantly herniated disc, which the examiner stated 
could certainly account for the pain of which the veteran 
complained, however, there were some objective symptoms which 
suggested symptom exaggeration.  

In July 2002, the veteran was seen by VA on an outpatient 
treatment basis.  He continued to complain of back pain and a 
back brace and cane was ordered.  In September 2002, he was 
seen in neurology with continued low back complaints.  
Physical strength examination was limited by pain.  Lower 
extremities were 4+/5 bilaterally, because of give way.  
Reflexes at the knees were 1/2 and the ankles 2/2.  Sensory 
was diminished at the left lateral calf to the side of foot.  
There were no bowel or bladder difficulties.  The MRI showed 
no frank herniation but the MRI was 1.5 years old.  

In August 2002, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He asserted at his 
hearing that he had back pain that radiated out to his hips, 
down both legs, down his ankles, and to his feet.  He 
testified that he experienced numbness in his feet, calves, 
and around his knees.  

In October 2002, the veteran underwent a VA MRI.  The 
impression was mild disc narrowing at L4-5 with mild diffuse 
disc bulge and mild neural foraminal narrowing.  The nerve 
roots were not impinged at this level.  Small central 
posterior disc osteophyte projection at the L5-S1 disc space 
level resulting in mild left lateral recess narrowing and 
thecal sac deformity with no nerve root impingement was 
visibly apparent.  

The veteran underwent a VA examination in November 2003.  He 
complained of every day pain across his low back, with 
radiation to the scrotum, buttocks, primarily right, with 
both bilateral leg weakness, and no bladder or bowel 
incontinence.  He reported he was unable to stand more than 
30 minutes, unable to walk more than 10 minutes, unable to 
run, climb, or lift more than 15 pounds.  He reported that he 
had two episodes of physician-directed bed rest in the past 
year, each for between four to six weeks.  He reported flare-
ups four days out of the week, during which he could do only 
minimal activity.  His last employment was as an utility man 
at K-Mart in 2001 and quit because of his back pain.  

Physical examination revealed the veteran walked with a cane 
and a limp.  Examination of the thoracolumbar sacral spine 
revealed some mild flattening of the lumbar region, with 
tenderness in the left and midline of his lumbar region.  
There was no spasm.  He had left and right lateral bending of 
0 to 10 degrees, which diminished to 5 degrees.  He had 
extension of 0 to 10 degrees and flexion 0 to 35 degrees, 
with pain in all ranges of motion.  He had positive truncal 
rotation pain, and positive axial compression pain.  When 
lying down, he popped his head up and cried out in pain with 
movement of his great toe.  He had 1+deep tendon reflexes, 
bilaterally, symmetrically at the knees and ankles.  He had 
5-/5 motor strength throughout the lower extremities, 
although this was with questionable maximum effort.  He had 
complaints of low back pain when sitting and asked to extend 
his knee past 70 degrees toward extension bilaterally.  On 
moving his toes, he cried out in pain and pulled his head all 
the way up with an obvious negative Kernig sign.  He had 
variable sensation in the lower extremities in a non 
dermatoma distribution.  It was the examiner's impression 
that the veteran had degenerative disc disease and 
spondylosis with significant evidence of symptom 
magnification.  Also noted from his October 2002 MRI report, 
was some improvement in his anatomical condition with 
conservative therapy over an 18 month period.  

Diagnostic Code (DC) 5292, evaluates severe limitation of 
motion as 40 percent.  This is the highest evaluation one can 
be assigned under this diagnostic code.  

Diagnostic Code 5293 prior to September 2002 provided for a 
10 percent disability rating for mild intervertebral disc 
syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  

DC 5293, effective in September 2002, evaluates 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under this code, a 60 
percent evaluation is warranted with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating will be 
assigned.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Further, under the amended spinal regulations (effective 
September 2003), now found at DC 5235 to DC 5243, the Board 
is directed to consider a General Rating Formula for Diseases 
and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.



Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 10

Given the evidence outlined above, a rating in excess of 40 
percent is not warranted in this case.  Under DC 5292, 
effective prior to the 2003 revision, the highest evaluation 
that the veteran can be rated is his presently established 
40 percent for severe limitation of motion.  In order to 
warrant in excess of 40 percent, the veteran would have to be 
rated under DC 5289 for ankylosis.  However, the medical 
evidence does not show that the veteran has ankylosis.  

Under DC 5293, for intervertebral disc syndrome, effective 
prior to 2002, since the record does not show pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc, an increased 60 percent 
rating is not shown.  Moreover, it does not appear objective 
neurological deficits are present as would warrant a separate 
evaluation for neurologic disability.  Additionally, none of 
the medical evidence of record indicates that the veteran has 
had incapacitating episodes where the physician had ordered 
the veteran to bedrest in the past year, necessary to meet 
the criteria for an incapacitating episode.  Therefore, an 
increase to higher than 40 percent is not warranted under DC 
5293, in effect in September 2002.  

Under the new spinal regulations that became effective 
September 2003, a 40 percent evaluation is warranted when 
there is forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is contemplated 
for unfavorable ankylosis of the entire thoracolumbar spine.  
As previously stated, there is no medical evidence to show 
that he has unfavorable ankylosis of the entire thoracolumbar 
spine.  Also, as previously discussed, the veteran does not 
have medical evidence showing incapacitating episodes with a 
total duration of at least six weeks during the past 
12 months.  The veteran did mention that on two occasions he 
had two episodes of physician-directed bedrest, each between 
four to six weeks.  His medical records, however, do not bear 
this out.  In fact, the examiner indicated that there was 
significant evidence of symptoms magnification and that after 
reviewing his MRI report, there appeared to be some actual 
improvement in his anatomical condition with conservative 
treatment.  As such, the veteran is not entitled to an 
increased evaluation under the revised rating schedule that 
became effective in September 2003.  

Thus, given the complete body of evidence, the Board finds 
that assignment of a higher evaluation is not appropriate at 
this time.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The record clearly shows that the veteran is limited by his 
low back pain and has limitation of motion.  However, the 
recent VA examination addressed the concerns raised in the 
foregoing regulations and the findings did not reflect a 
level of impairment in excess of that contemplated in the 40 
percent rating.  

Accordingly, an increased rating higher evaluation for the 
veteran's lumbar spine disability is not warranted.  


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include 
lumbosacral strain with DDD, evaluated as 40 percent 
disabling; residuals, fracture of the left thumb, evaluated 
as 10 percent disabling; and residuals, right knee injury 
with patellofemoral syndrome, evaluated as noncompensable.  
He has a combined schedular evaluation of 50 percent.  He 
does not meet the schedular criteria for consideration of a 
TDIU rating under 38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 2001.  He indicates on the application for 
compensation for unemployability that he completed high 
school.  He does not indicate any additional training.  

Given the foregoing, together with the medical evidence 
described in the prior portion of this decision, and the 
absence of medical records reflecting meaningful complaints 
related to the veteran's knee and thumb, the Board finds the 
veteran is not unemployable due to his service-connected 
disabilities alone.  The veteran stated he last worked in 
2000, which itself is inconsistent with information obtained 
from his employer showing he last worked in 2001.  Moreover, 
the employer did not set out the reason behind the veteran's 
employment termination.  Regardless, the medical evidence 
does not support the conclusion the veteran is unable to work 
due to his service connected disabilities.  Obviously, there 
are limitations as recognized by the ratings assigned.  
Equally obvious is the conclusion by those examining the 
veteran that he has exaggerated some of his symptoms, which 
casts considerable doubt on the veracity of all his 
complaints.  Further, one examiner noted in July 2002, that 
there was no objective reason for the veteran to avoid non-
strenuous employment.  Under these circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a TDIU.  38 C.F.R. § 4.16 (2004).


ORDER

An increased rating for lumbosacral strain with degenerative 
disc disease, L4-5 is denied.  

A total disability rating based upon individual 
unemployability is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


